
	
		II
		111th CONGRESS
		1st Session
		S. 1822
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2009
			Mr. Merkley (for himself
			 and Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Emergency Economic Stabilization Act of
		  2008, with respect to considerations of the Secretary of the Treasury in
		  providing assistance under that Act, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Bank On Our Communities Act of
			 2009.
		2.Community credit
			 renewal programSection 103 of
			 the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5213) is
			 amended—
			(1)by striking
			 In exercising the authorities granted and inserting the
			 following:
				
					(a)In
				generalIn exercising the authorities
				granted
					;
			(2)in paragraph (5),
			 by inserting before the semicolon the following: , except that the needs
			 of certain small financial institutions may be taken into account, as set forth
			 in paragraph (6), and the viability of certain small financial institutions may
			 be established, as set forth in subsection (b)(3); and
			(3)by adding at the
			 end the following:
				
					(b)Community
				credit renewal program
						(1)In
				generalThere is established within the Treasury the Community
				Credit Renewal Fund, which shall be used by the Secretary to provide assistance
				to community banking institutions in an amount not to exceed
				$15,000,000,000.
						(2)Transfer of
				fundsOf amounts made available to carry out this title, the
				Secretary shall transfer $15,000,000,000 to Community Credit Renewal Fund for
				purposes of this subsection.
						(3)Determination
				of viabilityNotwithstanding any other provision of this title,
				the Secretary shall provide assistance under this subsection to any community
				banking institution, and a community banking institution may establish its
				long-term viability for purposes of subsection (a)(4), by demonstrating its
				receipt of capital from investors other than the Secretary, if—
							(A)the amount of
				capital to be received from investors other than the Secretary is equal to or
				greater than the amount of capital to be received from the Secretary;
							(B)the aggregate
				amount of capital to be received from the Secretary and from investors other
				than the Secretary is determined, on the basis of a forward-looking assessment
				by the institution by its management (in consultation with the appropriate
				Federal banking agency), to enable the community banking institution to remain
				well-capitalized (as determined by the appropriate Federal banking agency) even
				under a reasonably adverse economic scenario during the 2-year period following
				the date of receipt of such capital, and to increase the outstanding loans of
				the community banking institution, by December 31, 2010, such that the total
				amount of commercial and industrial loans is at least 5 percent greater than
				the smallest amount of such loans held by the community banking institution, as
				of any quarter-end in calendar year 2009;
							(C)not later
				than—
								(i)20 business days
				prior to the proposed date of the investment by the Secretary, the community
				banking institution notifies the Secretary, or the designee selected by the
				Secretary to receive such notice, of the amount of capital that the community
				banking institution proposes to solicit from investors other than the
				Secretary, on the condition that such capital will be matched or supplemented
				by an investment by the Secretary, and of the amount of capital that the
				community banking institution proposes be invested by the Secretary; and
								(ii)the close of
				business on the 5th business day after the date of the receipt of notice under
				clause (i) (or such longer period as the Secretary may reasonably establish, up
				to an additional 10 business days), the Secretary does not notify the community
				banking institution of the refusal of the Secretary to make the matching or
				supplementary investment and the grounds for such refusal, including the
				determination of the Secretary, in consultation with the appropriate Federal
				banking agency, that the aggregate amount of capital to be raised would not be
				enough to meet the requirements of this subsection, provided, however, that the
				Secretary may not refuse to make a matching or supplementary investment to an
				institution solely on the grounds that the institution holds a CAMEL composite
				rating of 3 under the Uniform Financial Institutions Rating System (or an
				equivalent rating under a comparable rating system);
								(D)the capital is
				received from investors other than the Secretary on the same day as the date of
				receipt of capital from the Secretary, and such date is prior to the earlier
				of—
								(i)9
				months after the date of enactment of this subsection; or
								(ii)September 30,
				2010; and
								(E)the aggregate
				amount of funds invested by the Secretary under this subsection does not exceed
				$15,000,000,000.
							(4)Lending
				incentives and penalties
							(A)Penalties
								(i)In
				generalThe interest rate or dividend to be paid on the Federal
				capital provided under this subsection by a community banking institution shall
				be increased to a penalty rate established by the Secretary, which shall be not
				less than 5 percentage points higher than the initial dividend or interest rate
				set for all community banking institutions assisted under this subsection if,
				by December 31, 2010, the community banking institution has failed—
									(I)to increase its
				total amount of commercial, industrial, and consumer loans by a dollar amount
				that is equal to the amount of capital received from the Secretary; or
									(II)to increase its
				total amount of commercial and industrial loans by a dollar amount that is at
				least 5 percent greater than the smallest amount of such loans held by the
				community banking institution as of any quarter end of the first three quarters
				in calendar year 2009.
									(ii)Exemption
				authorityThe Secretary may provide for exceptions to the
				provisions of this paragraph in the case of exigent circumstances, as
				determined by the Secretary.
								(B)Incentives for
				commercial and industrial loansNotwithstanding any other
				provision of this title—
								(i)for each dollar
				that a community banking institution that has received assistance under this
				subsection does in commercial and industrial loans above the amounts described
				in subparagraph (A)(i)(II)—
									(I)the community
				banking institution may redeem or repurchase one dollar of securities or stock
				held by the Secretary at a discount level established by the Secretary, except
				that such level shall be a minimum of 20 percent below par; or
									(II)the Secretary
				may, by rule, allow for a reduction in the interest or dividend paid on the
				securities; and
									(ii)if the dollar
				increase in lending by a community banking institution that has received
				assistance under this subsection exceeds the total Federal assistance under
				this subsection, the Secretary may establish rules for additional discounts on
				redemption of stock or securities held by the Secretary.
								(5)DefinitionsAs
				used in this subsection—
							(A)the term
				community banking institution means a insured depository
				institution, or a holding company thereof, having total assets of less than
				$5,000,000,000; and
							(B)the terms
				insured depository institution and appropriate Federal
				banking agency have the same meanings as in section 3 of the Federal
				Deposit Insurance Act (12 U.S.C.
				1813).
							.
			
